DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 21-40 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor device comprising: a first gate structure surrounding the first channels and including a first gate insulation pattern, a first threshold voltage control pattern, and a first workfunction metal pattern sequentially stacked from a surface of each of the first channels, second gate structure surrounding the second channels and including a second gate insulation pattern, a second threshold voltage control pattern, and a second workfunction metal pattern sequentially stacked from a surface of each of a second channel, wherein a second workfunction of the second gate structure is greater than a first workfunction of the first gate structure, and a thickness of the second threshold voltage control pattern is equal to or less than a thickness of the first threshold voltage control pattern. 


 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818